Citation Nr: 0626705	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-32 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
August 1946.  The veteran died October [redacted], 2002.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The cause of veteran's death was not due to any service-
connected disability; nor did any service-connected 
disability significantly and materially contribute to the 
cause of the veteran's death.

2.  The veteran was neither receiving nor entitled to receive 
total disability compensation for a continuous period of 10 
years or more immediately preceding his death.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).

2.  The criteria for establishing entitlement to DIC benefits 
under 38 C.F.R. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not already provided, if any, will assist in 
substantiating or is necessary to substantiate each of the 
elements of the claim, including, for claims for service 
connection for the cause of the veteran's death, notice that 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Proper notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the appellant in 
November 2002, prior to the initial AOJ decision on her 
claims.  This letter advised the appellant of the first, 
second and third elements as stated above.  Although the 
notice letter provided to the veteran does not specifically 
contain the fourth element (i.e., tell the claimant to 
provide any relevant evidence in his or her possession), the 
Board finds that the appellant was advised of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claims or possibly leading to such 
information and evidence.  She was told it was her 
responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the appellant 
submitted evidence in connection with her claims, which 
indicates the appellant knew of the need to provide VA with 
evidence in support of her claims.  Thus the appellant had 
actual knowledge of the need to submit any evidence in her 
possession to VA, and VA's failure to provide her with 
specific notice of the fourth element was harmless error.

The Board notes that the appellant has not been provided 
notice that an effective date for the award of benefits will 
be assigned if service connection for the cause of the 
veteran's death is awarded as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, given the 
denial of the appellant's claim, any questions as to an 
effective date are moot.  Thus VA's failure to give such 
notice was harmless error, and the appellant is not been 
prejudiced thereby.
The appellant has, therefore, been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, and she has done so.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has fulfilled its "duty to notify" the 
appellant.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  The 
veteran's service medical and personnel records are in the 
file.  VA treatment records, including the terminal records, 
are in the file for treatment from August 2002 through 
October 2002.  The appellant did not identify any private 
medical treatment relating to the veteran's death or any 
cause thereof.  The appellant was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence the RO had obtained and considered 
in rendering its decisions.  She has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the appellant has 
adequately identified to VA, and it has done so.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   

The duty to assist also includes obtaining a medical opinion 
when such is necessary to make a decision on a claim.  An 
opinion is necessary if the evidence of record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  A 
medical opinion in the present case was not obtained.  
However, an opinion is not necessary because there is no 
competent evidence that any service-connected disability 
caused or significantly and materially contributed to of the 
veteran's death.
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Service Connection for Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); see also 38 U.S.C.A. §§ 1110 and 1112 
(West 2002 & Supp. 2005) (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2005).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2005).

The veteran died on October [redacted], 2002.  The death certificate 
indicates that the immediate cause of death was aspiration 
pneumonia as due to metastatic prostate cancer.  Other 
significant conditions listed on the death certificate that 
contributed to death but did not result in the underlying 
cause were Alzheimer's and hypothyroidism.  There is no 
record that the veteran had ever sought service connection 
for any of these conditions during his lifetime.  

The appellant argues that the veteran had pneumonia during 
service and many times after service, and thus the aspiration 
pneumonia that caused his death should be service connected.  
Despite her contentions, however, the service medical records 
fail to show any treatment for or indications of pneumonia or 
any other lung disorder during the veteran's military 
service.  Rather the symptoms that she references as evidence 
of pneumonia were actually identified as somatic symptoms of 
the veteran's service-connected nervous disorder.  Post-
service medical records show that the veteran was first 
treated for a lung disorder in September 1957 when he was 
hospitalized with tracheo-bronchitis.  This treatment was 
more than 11 years after the veteran's separation from 
service.  None of the medical evidence in the claims file 
prior to this September 1957 hospitalization for tracheo-
bronchitis shows any findings of a lung disorder, although 
they do show that the veteran was a smoker of one-half a pack 
of cigarettes a day.  The veteran was again hospitalized from 
December 1957 to January 1958 with a diagnosis of upper 
respiratory infection.  The first treatment for pneumonia was 
not until September 1961 when the veteran was hospitalized 
for 21 days for bronchopneumonia.  The next treatment shown 
for a lung disorder is from July through August 1963 when the 
veteran was diagnosed to have bronchiectasis of the lower 
lobe of the left lung and he underwent a lobectomy to remove 
the damaged tissue.  The evidence shows the veteran was not 
treated again for any respiratory disorder until January 1972 
when he was hospitalized due to his service-connected 
psychiatric disorder.  He was first treated at a private 
hospital for pneumonia and was found to have positive 
aspirated foreign bodies on a sputum test indicating 
tuberculosis.  He was transferred to the VA hospital for 
further follow up, but no clinical or radiological evidence 
of tuberculosis was found.  He was treated, however, for a 
continued upper respiratory infection, which resolved before 
discharge.  The last evidence of treatment for pneumonia is 
treatment records from a private hospital that show that the 
veteran was hospitalized in April 1980 for bronchopneumonia.  
He was in the hospital for nine days and was discharged after 
improvement but on continuing medication.  There are no 
follow up treatment records in the file.  Subsequent 
treatment records until the time of the veteran's death do 
not show any additional treatment for pneumonia.  The only 
indication of any continuing lung disorder is in a March 1997 
VA treatment note that indicates an x-ray continued to show 
the veteran positive for bronchiectasis.  At that time he was 
being treated for a lesion on one of his vocal cords.  

August 2002 VA treatment records show that the veteran was 
being treating through the Urology Clinic for prostate cancer 
with widespread bone metastasis per a January 2002 bone scan.  
He was being treated with hormonal therapy.  On September 6, 
2002, the veteran was admitted to the VA hospital due to 
complaints of right lower extremity pain.  He was found to 
have a deep venous thrombosis in the right calf and was 
hospitalized six days for treatment.  The reason for the deep 
venous thrombosis appears to have been noncompliance with 
taking anticoagulation medication which the veteran was on 
for atrial fibrillation/flutter, a condition for which he was 
not service connected.  The veteran was discharged on 
September 12, 2002 in stable condition.  A comment in a 
September 11th treatment note, however, indicated that the 
veteran's prognosis was poor.

The veteran was readmitted to the VA hospital on October 4, 
2002 due to dehydration and an elevated white blood cell 
count.  He also needed control of pain due to bony metastasis 
throughout his body including hip, femur, spine and humerus.  
He was noted to have been unable to ambulate since the deep 
venous thrombosis had developed in his right leg and he had 
been bedridden since then.  He was also noted to have 
developed decubitus ulcers on his back and right hip over the 
previous week.  Chest x-rays showed possible infiltrate of 
the lungs but they were not sufficiently clear to provide a 
definite diagnosis.  He was, however, placed on two 
antibiotics to cover for possible aspiration pneumonia and 
cultures of blood and urine were taken to rule out infection.  
Urine cultures showed some bacteria and the veteran was 
placed on another antibiotic for a possible urinary tract 
infection.  He was also placed on an antibiotic to cover 
fungal infections.  During the course of his hospitalization, 
the veteran continued to spike temperatures despite treatment 
with the four antibiotics.  In spite of multiple tests, the 
source of the infection could not be identified.  On the 
morning of his death, the appellant was informed of the 
veteran's poor prognosis due to his fevers with unknown 
etiology and due to his metastatic prostate cancer.  The 
final diagnoses were aspiration pneumonia, dehydration, 
adenocarcinoma of the prostate with skeletal metastasis, deep 
venous thrombosis and atrial fibrillation.

The Board finds that the preponderance of the evidence is 
against the appellant's claim because there is no evidence 
that the cause of the veteran's death is related to his 
military service.  Despite her contentions, there is no 
evidence of an in-service incurrence of pneumonia or any 
other lung disorder.  Nor is there evidence of post-service 
incurrence for many years after service.  Furthermore, the 
last episode of pneumonia shown in the medical evidence is 22 
years prior to the veteran's death.  So although he may have 
had a problem with pneumonia and/or upper respiratory 
infections from the late 1950s through 1980, there is no 
evidence that he continued to have any such problems.  

Rather the evidence shows that a month before the veteran's 
death he incurred a deep venous thrombosis in the right lower 
extremity which caused him to be bedridden.  While bedridden, 
he developed decubitus ulcers on his back and right hip.  He 
then developed an infection of unknown etiology and became 
dehydrated which led to his final hospitalization.  In 
addition, the veteran had suffered from prostrate cancer for 
an unknown period of time with metastasis to his bones as 
shown on a January 2002 bone scan.  Although the death 
certificate lists the immediate cause of death as aspiration 
pneumonia, no autopsy was performed to confirm that diagnosis 
and the final discharge summary from the VA hospital in fact 
indicates that the source of the infection that led to the 
veteran's death was unknown.  Aspiration pneumonia was only 
the most likely cause.  Thus the evidence fails to show that 
the veteran had a history of chronic pneumonia that caused 
his death.  As for the evidence of bronchiectasis, there is 
no evidence that this condition was either incurred in 
service or that it was a factor at the time of his death.  

In addition, there is no evidence of treatment for or a 
diagnosis of prostate cancer, Alzheimer's or hypothyroidism 
during service or for many years after service.  Neither is 
there any evidence linking these conditions to any injury or 
disease incurred in service or to any service-connected 
disability.  Thus service connection for the cause of the 
veteran's death must be denied as there is no direct relation 
between his military service and the cause of his death.

Finally, the preponderance of the evidence is against a 
finding that the veteran's service-connected anxiety disorder 
significantly and materially contributed to the veteran's 
death, combined to cause death, or aided or lent assistance 
to the production of death.  The terminal treatment records 
do not mention this condition at all in establishing his 
final diagnoses or in discussing his treatment.  Although the 
death certificate lists Alzheimer's as a factor in the 
veteran's death but one not leading to the underlying cause 
of death, this is not the same as the veteran's service-
connected anxiety disorder.  Also the veteran's service-
connected disability was not one that affected a vital organ.  
Thus it is highly unlikely that it resulted in debilitating 
effects and general impairment of health to the extent that 
it rendered the veteran materially less capable of resisting 
the effects of other diseases, such as his prostate cancer.  
Finally it appears that the primary causes of death, 
especially the veteran's prostrate cancer with bone 
metastasis, was so overwhelming that eventual death should 
have been anticipated irrespective of the veteran's 
coexisting service-connected anxiety disorder.  See 38 C.F.R. 
§ 3.312(c)(4) (2005).

Thus the preponderance of the evidence is against the 
appellant's claim, and service connection for the cause of 
the veteran's death must be denied.  The preponderance of the 
evidence being against the appellant's claim, the benefit of 
the doubt doctrine is not applicable.

III.  38 U.S.C.A. § 1318 Claim

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling but was not receiving compensation 
because 1) VA was paying the compensation to his dependents; 
2) VA was withholding the compensation to offset an 
indebtedness; 3) he had applied for compensation but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
or 5) VA was withholding payments as required by law.  38 
C.F.R. § 3.22 (b) (2005).

During his lifetime, the veteran had been awarded a total 
disability rating due to individual unemployability.  This 
award was effective September 27, 1997.  The veteran died on 
October [redacted], 2002.  Thus the evidence fails to show that the 
veteran was receiving total disability compensation for a 
continuous period of 10 years or more immediately preceding 
his death, and the appellant is not entitled to DIC on that 
basis.  

As to whether the veteran was "entitled to receive" 
compensation but was not, the appellant has not alleged nor 
does the evidence show that, but for any of the reasons 
enumerated in 38 C.F.R. § 3.22(b), the veteran was entitled 
to receive compensation at 100 percent for a continuous 
period of 10 years prior to his death.

Finally, in cases where decisions were issued during the 
veteran's lifetime affecting service connection and the rate 
of disability, the appellant may also show that there was 
clear and unmistakable evidence in the decisions involving 
the issuance of service connection, the assignment of a 
disability evaluation, or the assignment of an effective date 
during the veteran's lifetime.  38 C.F.R. § 3.22(b)(3) 
(2005).  

In the present case, the veteran was receiving compensation 
for a total disability rating due to individual 
unemployability (TDIU) since September 27, 1997.  The veteran 
had been seeking a TDIU since the 1960s.  He was denied a 
TDIU previously multiple times.  The appellant, however, has 
made no claim of clear and unmistakable error in any of these 
prior denials.  If a claimant wishes to reasonably raise a 
CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), aff'd on reconsideration, 6 Vet. App. 162, 163 
(1994).  Without a claim of clear and unmistakable error 
alleging the specific errors in the prior decisions, she also 
cannot prevail on this ground for her DIC claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318 is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


